Citation Nr: 1003016	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-38 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable initial rating for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1953 to August 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO). 

The veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in December 
2009.  A transcript of the hearing has been associated with 
the claims folder.


FINDING OF FACT

The Veteran does not have a Forced Vital Capacity (FVC) of 
75-to-80 percent predicted, or; diffusion capacity of the 
lung for carbon monoxide by the single breath method [DLCO 
(SB)] of 66-to 80-percent predicted.


CONCLUSION OF LAW

The criteria for a compensable initial rating for asbestosis 
are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 
4.10, 4.97 Diagnostic Code (DC) 6833 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 
4.7.

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  In this case of an 
application for a compensable initial rating for asbestosis, 
the Board reviewed the Veteran's compensation and pension 
examination of April 2009 as well as the rest of his claims 
file.  The Veteran filed his claim for service connection for 
asbestosis in September 2002.  His claim was initially 
denied.  While on appeal, a Decision Review Officer granted 
service connection at a noncompensable rate in a January 2005 
rating decision.  The Veteran filed a Notice of Disagreement 
in March 2005, as he believed that his disability warranted a 
higher rating.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran's asbestosis has been evaluated as noncompensably 
disabling under 38 C.F.R. § 4.97, DC 6833.  This Diagnostic 
Code is evaluated under the General Rating Formula for 
Interstitial Lung Disease.  Under these criteria, factors to 
consider to determine the proper evaluation include the 
Forced Vital Capacity (FVC) and the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)).

Pursuant to the General Rating Formula, a 10 percent rating 
is warranted for FVC of 75 to 80 percent predicted, or a DLCO 
(SB) of 66 to 80 percent predicted.  A 30 percent rating is 
warranted for FVC of 65 to 74 percent predicted, or a DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent evaluation 
requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 
40 to 55 percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of FVC of less than 50 percent of predicted value, 
or; DLCO (SB) of less than 40 percent of predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.  

Though the Veteran has attended numerous VA respiratory 
examinations since he filed his claim in September 2002, the 
results of an April 2009 examination are most relevant, as 
they include findings relevant for an evaluation under the 
General Rating Formula for Interstitial Lung Disease.  The 
examiner found that the Veteran does not suffer from any 
residuals of his asbestosis, and that his disability is 
predominantly an asymptomatic condition.  While the examiner 
noted that the Veteran suffered from a cough, he wrote that 
this cough is of uncertain etiology and is not caused by or 
related to the Veteran's service-connected asbestosis.  

Specific to the General Rating Formula, pulmonary function 
testing conducted concurrent with the examination revealed 
the Veteran to have FVC of 82 percent predicted and DLCO (SB) 
of 95 percent predicted.  Both of these findings do not meet 
the requirements for a compensable rating, as under the 
General Rating Formula, a Veteran must have FVC or DLCO (SB) 
of 80 percent or lower.  

As the General Rating Formula for Interstitial Lung Disease 
provides specific criteria for each rating, evidence which 
does not mention the information specified under the General 
Rating Formula is of little use in the Board's evaluation.  
Thus, even though the Veteran has had numerous VA respiratory 
examinations in the past, these are ultimately immaterial for 
rating purposes.  

The Board also recognizes the testimony that the Veteran 
offered in a December 2009 Video Hearing.  The Veteran could 
not, of course, offer specific numbers that would conform to 
the General Rating Formula, but he did speak of the effect 
that his asbestosis has on his daily life and the care that 
he receives for his disability.  

In this regard, the Veteran's disability does not warrant an 
extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321 (2008).  As outlined by the Court of Appeals for 
Veterans Claims, the Board uses a three-step inquiry to 
determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The applicable Diagnostic 
Code includes specific disability levels measured by 
pulmonary function testing that must be met to receive a 
compensable rating.  The Veteran has undergone this testing, 
and the findings conform with the standards outlined in the 
Diagnostic Code.  The Veteran's pattern of disability is thus 
contemplated in the applicable rating criteria for 
asbestosis.  The Veteran has not worked since he was in a car 
accident in the mid-1970s, so his service-connected 
disability has not interfered with his employment.  The 
record is also silent as to any asbestosis related 
hospitalizations.  Accordingly, an extraschedular evaluation 
is not appropriate in this case.  

The Veteran does not have a Forced Vital Capacity (FVC) of 
75-to-80 percent predicted, or; diffusion capacity of the 
lung for carbon monoxide by the single breath method [DLCO 
(SB)] of 66-to 80-percent predicted.  The criteria for a 
compensable initial rating for asbestosis are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.383, 4.1, 4.2, 4.7, 4.10, 4.97 DC 6833.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2002, prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  This letter did not, however, satisfy the 
requirements outlined Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (holding that the notice requirement of the VCAA 
applies to all five elements of a service connection claim).  
As the original claim was for service connection, which was 
granted, and the Veteran is now appealing the downstream 
issue of the initial rating that was assigned, the Veteran's 
original claim was substantiated.  Therefore, additional VCAA 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 
2007), Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of pertinent medical records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the RO has obtained the Veteran's 
service treatment records and his post-service VA treatment 
records.  The Veteran has been afforded multiple VA 
examinations specific to the Veteran's claim of entitlement.  
The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

A compensable initial rating for asbestosis is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


